Exhibit 10.86M

EXECUTION VERSION

FIFTH AMENDMENT

FIFTH AMENDMENT, dated as of September 28, 2012 (this “Amendment”), among SBA
SENIOR FINANCE II LLC (the “Borrower”), the INCREMENTAL TRANCHE B TERM LENDERS
(as defined below) and TORONTO DOMINION (TEXAS) LLC, as administrative agent
(the “Administrative Agent”). CITIGROUP GLOBAL MARKETS INC., BARCLAYS BANK PLC
and J.P. MORGAN SECURITIES LLC are acting as joint lead arrangers (the “Lead
Arrangers”), and CITIGROUP GLOBAL MARKETS INC., BARCLAYS BANK PLC, J.P. MORGAN
SECURITIES LLC, TD SECURITIES (USA) LLC, WELLS FARGO SECURITIES, LLC, RBS
SECURITIES INC. and DEUTSCHE BANK SECURITIES INC. are acting as bookrunners (the
“Bookrunners”), in connection with the Incremental Tranche B Term Loans referred
to below.

RECITALS:

WHEREAS, SBA Communications Corporation (the “Parent”) and SBA 2012 Acquisition,
LLC, a Delaware limited liability company (“Merger Sub”), a newly formed
subsidiary of the Parent, has entered into an Agreement and Plan of Merger
(including the exhibits attached thereto, the “Merger Agreement”) dated as of
June 25, 2012 with TowerCo II Holdings LLC (the “Company”) and TowerCo III
Holdings LLC pursuant to which the Parent will acquire (such acquisition, the
“Acquisition”) the membership interests of the Company and the other Company
Subsidiaries (as defined in the Merger Agreement) (collectively, the “Target”)
by causing Merger Sub to merge with and into the Company.

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of June 30, 2011 (as amended by the First Amendment thereto, dated as
of May 9, 2012, as further amended by the Second Amendment thereto, dated as of
May 9, 2012, as further amended by the Third Amendment thereto, dated as of
September 28, 2012, and as further amended by the Fourth Amendment thereto,
dated as of September 28, 2012, and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties thereto (collectively, the “Lenders”) and the
Administrative Agent.

WHEREAS, in connection with the Acquisition, the Borrower has (a) delivered an
Incremental Term Loan Notice to the Administrative Agent pursuant to
Section 2.20(a) of the Credit Agreement requesting Incremental Term Loans in an
aggregate principal amount of $300,000,000 (the “Incremental Tranche B Term
Loans”) and (b) requested that the Credit Agreement be amended as set forth
herein pursuant to Section 2.20(c) of the Credit Agreement without additional
consent or approval of the Lenders.

WHEREAS, each financial institution identified on the signature pages hereto as
an “Incremental Tranche B Term Lender” (each, an “Incremental Tranche B Term
Lender”) has agreed severally, on the terms and conditions set forth herein and
in the Credit Agreement, to provide a portion of the Incremental Tranche B Term
Loans and to become, if not already, a Lender for all purposes under the Credit
Agreement.

The parties hereto therefore agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement, as amended hereby.



--------------------------------------------------------------------------------

SECTION 2. Incremental Tranche B Term Loans. (a) Subject to and upon the terms
and conditions set forth herein, each Incremental Tranche B Term Lender party
hereto severally agrees to make, on the Incremental Tranche B Facility Effective
Date (as defined below), an Incremental Tranche B Term Loan in U.S. dollars to
the Borrower in an amount equal to the commitment amount set forth next to such
Incremental Tranche B Term Lender’s name in Schedule 1 hereto under the caption
“Incremental Tranche B Term Loan Commitments”. The Incremental Tranche B Term
Loans shall rank pari passu in right of payment and of security with the Term
Loans made prior to the date hereof and shall have the same terms thereof,
except as expressly set forth herein or in the Credit Agreement. Except as
expressly set forth herein or in the Credit Agreement, the Incremental Tranche B
Term Loans shall be “Loans”, “Term Loans” and “Incremental Term Loans”, and the
Incremental Tranche B Term Lenders shall be “Lenders” and “Term Lenders”, for
all purposes of the Credit Agreement and the other Loan Documents. The
Incremental Tranche B Term Loans may be repaid or prepaid in accordance with the
provisions of the Credit Agreement and this Amendment, but once repaid or
prepaid may not be reborrowed.

(b) Use of Proceeds. The Incremental Tranche B Term Loans shall be used to
(i) pay a portion of the consideration for the Acquisition, (ii) refinance
certain existing indebtedness of the Target and (iii) pay certain fees and
expenses incurred in connection with the foregoing, with any remaining proceeds
being used for general corporate purposes.

SECTION 3. Applicable Margin. As used in the Credit Agreement, “Applicable
Margin” shall, with respect to the Incremental Tranche B Term Loans, be deemed
to mean (a) 1.75% in the case of Base Rate Loans and (b) 2.75% in the case of
Eurodollar Loans.

SECTION 4. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as of the Incremental Tranche B Facility Effective Date as set forth
below.

(a) Amendments to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended as of the Incremental Tranche B Facility Effective
Date as follows:

(i) by adding the following definitions in appropriate alphabetical order:

“Incremental Term Loan B Amendment”: the Fifth Amendment, dated the Incremental
Tranche B Facility Effective Date, among the Borrower, the Incremental Tranche B
Term Lenders and the Administrative Agent.

“Incremental Tranche B Facility Effective Date”: September 28, 2012.

“Incremental Tranche B Term Lenders”: the collective reference to each Lender
that holds an Incremental Tranche B Term Loan.

“Incremental Tranche B Term Loans”: as defined in the Incremental Term Loan B
Amendment.

(ii) by amending the definition of “Base Rate” by replacing the last sentence
thereof with the following sentence:

“Notwithstanding the foregoing, the Base Rate for (i) any Term Loan made on the
Amendment Effective Date and (ii) any Incremental Tranche B Term Loan made on
the Incremental Tranche B Facility Effective Date will be deemed to be 2.00% per
annum if the Base Rate determined pursuant to this definition would otherwise be
less than 2.00% per annum.”

 

2



--------------------------------------------------------------------------------

(iii) by amending the definition of “Eurodollar Rate” by replacing the last
sentence thereof with the following sentence:

“Notwithstanding the foregoing, the Eurodollar Rate for (i) any Term Loan made
on the Amendment Effective Date and (ii) any Incremental Tranche B Term Loan
made on the Incremental Tranche B Facility Effective Date, in each case with
respect to any applicable Interest Period, will be deemed to be 1.00% per annum
if the Eurodollar Rate for such Interest Period determined pursuant to this
definition would otherwise be less than 1.00% per annum.”

(iv) by amending the definition of “Loan Documents” by inserting “, the
Incremental Term Loan B Amendment” immediately after the words “the Fourth
Amendment” in the definition thereof.

(v) by amending and restating the definition of “Term Loan Maturity Date” in its
entirety as follows:

“Term Loan Maturity Date”: (a) with respect to the Term Loans (other than the
Incremental Term Loans), June 30, 2018, (b) with respect to the Incremental
Tranche A Term Loans, May 9, 2017 and (c) with respect to the Incremental
Tranche B Term Loans, September 28, 2019.

(vi) by amending and restating the definition of “Term Percentage” in its
entirety as follows:

“Term Percentage”: as to (i) any Term Lender (other than any Incremental Tranche
A Term Lender or Incremental Tranche B Term Lender) at any time, the percentage
which the aggregate unpaid principal amount of such Lender’s Term Loans (other
than any Incremental Tranche A Term Loans or Incremental Tranche B Term Loans)
then outstanding constitutes of the aggregate unpaid principal amount of the
Term Loans (other than any Incremental Tranche A Term Loans or Incremental
Tranche B Term Loans) then outstanding, (ii) any Incremental Tranche A Term
Lender at any time, the percentage which the aggregate unpaid principal amount
of such Lender’s Incremental Tranche A Term Loans then outstanding constitutes
of the aggregate unpaid principal amount of Incremental Tranche A Term Loans
then outstanding and (iii) any Incremental Tranche B Term Lender at any time,
the percentage which the aggregate unpaid principal amount of such Lender’s
Incremental Tranche B Term Loans then outstanding constitutes of the aggregate
unpaid principal amount of Incremental Tranche B Term Loans then outstanding.

(b) Amendment to Section 2.3 (Repayment of Loans; Evidence of Debt).
Section 2.3(a)(i) of the Credit Agreement is hereby amended as of the
Incremental Tranche B Facility Effective Date by adding the following sentence
immediately prior to the last sentence thereof:

“The Incremental Tranche B Term Loans of each Incremental Tranche B Term Lender
shall be repayable on the last day of each March, June, September and December
(commencing on March 31, 2013) in an amount equal to the product of (x) such
Incremental Tranche B Term Lender’s Term Percentage multiplied by (y) an amount
equal to 0.250% of the aggregate principal amount of the Incremental Tranche B
Term Loans on the Incremental Tranche B Facility Effective Date.”

(c) Amendments to Section 2.6 (Optional Prepayments). Section 2.6 of the Credit
Agreement is hereby amended as of the Incremental Tranche B Facility Effective
Date as follows:

(i) by deleting the parenthetical phrase in the first sentence of paragraph
(a) thereof in its entirety and replacing it with the following:

“(except in the case of Term Loans as otherwise provided in paragraphs (b) and
(c) below)”

 

3



--------------------------------------------------------------------------------

(ii) by adding the following new paragraph (c) at the end thereof:

“(c) Any (i) optional prepayment of the Incremental Tranche B Term Loans using
proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans for which the interest rate
payable thereon on the date of such prepayment is lower than the Eurodollar Rate
on the date of such prepayment plus the Applicable Margin with respect to such
Incremental Tranche B Term Loans on the date of such prepayment with the primary
purpose of refinancing Incremental Tranche B Term Loans at a lower interest rate
or (ii) repricing of the Incremental Tranche B Term Loans pursuant to an
amendment to this Agreement resulting in the interest rate payable thereon on
the date of such amendment being lower than the Eurodollar Rate on the date
immediately prior to such amendment plus the Applicable Margin with respect to
the Incremental Tranche B Term Loans on the date immediately prior to such
amendment, shall be accompanied by a prepayment fee equal to 1.00% of the
aggregate principal amount of such prepayment (or, in the case of clause
(ii) above, of the aggregate amount of Incremental Tranche B Term Loans
outstanding immediately prior to such amendment) if made on or prior to the
first anniversary of the Incremental Tranche B Facility Effective Date.”

(d) Amendment to Section 2.20 (Incremental Term Loans). Section 2.20 of the
Credit Agreement is hereby amended as of the Incremental Tranche B Facility
Effective Date by amending and restating clause (v) thereof in its entirety as
follows:

“(v) with respect to any Incremental Term Loans made after the Amendment
Effective Date, (A) if the total yield in respect of any Incremental Term Loan
(including any upfront fees, any interest rate floors, and any OID, with upfront
fees and OID being equated to interest rates as reasonably determined by the
Administrative Agent based on an assumed three-year life to maturity, but
excluding any arrangement, underwriting or similar fee paid by the Borrower)
(the “Incremental Term Margin”) exceeds the total yield for the Term Loans made
on the Amendment Effective Date (including any upfront fees, any interest rate
floors, and any OID, with upfront fees and OID being equated to interest rates
as reasonably determined by the Administrative Agent based on an assumed
three-year life to maturity, but excluding any arrangement, underwriting or
similar fee paid by the Borrower) by more than 50 basis points, then the
Applicable Margin for the Term Loans made on the Amendment Effective Date shall
be increased to equal the Incremental Term Margin minus 50 basis points and
(B) if the Incremental Term Margin exceeds the total yield for the Incremental
Tranche B Term Loans (including any upfront fees, any interest rate floors, and
any OID, with upfront fees and OID being equated to interest rates as reasonably
determined by the Administrative Agent based on an assumed three-year life to
maturity, but excluding any arrangement, underwriting or similar fee paid by the
Borrower) by more than 50 basis points, then the Applicable Margin for the
Incremental Tranche B Term Loans shall be increased to equal the Incremental
Term Margin minus 50 basis points.”

SECTION 5. Repayment of Incremental Tranche B Term Loans. The Borrower agrees to
repay to the Administrative Agent, for the benefit of each Incremental Tranche B
Term Lender, the Incremental Tranche B Term Loans in accordance with Section 2.3
of the Credit Agreement, as amended hereby.

SECTION 6. Representations and Warranties; No Default. The Borrower hereby
certifies that, immediately before and after giving effect to this Amendment,
(a) each of the representations and

 

4



--------------------------------------------------------------------------------

warranties made by any Loan Party in or pursuant to the Loan Documents are true
and correct in all material respects (and in all respects if qualified by
materiality) on and as of such date as if made on and as of such date (except
for such representations and warranties expressly stated to be made as of a
specific earlier date, in which case such representations and warranties were
true and correct as of such earlier date) and (b) no Default or Event of Default
has occurred and is continuing.

SECTION 7. Conditions to Effectiveness. This Amendment shall become effective
upon satisfaction of the following conditions precedent (such date, the
“Incremental Tranche B Facility Effective Date”):

(a) receipt by the Administrative Agent of executed signature pages to this
Amendment from the Borrower and each Incremental Tranche B Term Lender;

(b) receipt by the Administrative Agent of a customary closing certificate,
substantially in the form attached hereto a Exhibit A, and legal opinions of
Greenberg Traurig, P.A. and Thomas P. Hunt, Esq., substantially in the forms
attached hereto as Exhibit B-1 and Exhibit B-2, respectively, and an instrument
of acknowledgment and confirmation, substantially in the form attached hereto as
Exhibit C, executed by each Loan Party with respect to the guarantees and
security interests created under the Security Documents and the effectiveness
and enforceability thereof for the benefit of the Incremental Tranche B Term
Loans;

(c) receipt by the Administrative Agent of a certificate from the chief
financial officer of the Borrower (or other senior executive officer of the
Borrower satisfactory to the Administrative Agent) in form and substance
reasonably acceptable to the Administrative Agent, certifying as to the solvency
of the Borrower and its Subsidiaries considered as a whole after giving effect
to the Incremental Tranche B Term Loans;

(d) compliance by the Borrower with the financial covenants contained in the
Credit Agreement and receipt by the Administrative Agent of a certificate of a
Responsible Officer in a form reasonably satisfactory to the Administrative
Agent certifying that the Borrower and Parent shall be in compliance with the
financial covenants in Section 7.1 of the Credit Agreement, in each case, on a
pro forma basis after giving effect to the Incremental Tranche B Term Loans;

(e) (i) receipt by the Administrative Agent of (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
Parent and its subsidiaries, for the three most recently completed fiscal years
ended at least 90 days before the Incremental Tranche B Facility Effective Date
and (b) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Parent and its subsidiaries, for each
subsequent fiscal quarter ended at least 45 days before the Incremental Tranche
B Facility Effective Date; provided that filing of the required financial
statements on form 10-K and form 10-Q by Parent will satisfy the foregoing
requirements and (ii) there shall not have been any material adverse change in
the consolidated financial condition of Parent, the Borrower and their
subsidiaries from that reflected in such consolidated financial statements;

(f) to the extent requested at least 5 days prior to the proposed Incremental
Tranche B Facility Effective Date, receipt by the Administrative Agent and
Incremental Tranche B Term Lenders sufficiently in advance of the Incremental
Tranche B Facility Effective Date, of all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act;

 

5



--------------------------------------------------------------------------------

(g) (i) the accuracy in all material respects (and in all respects if qualified
by materiality) of the representations and warranties in the Credit Agreement
and (ii) there being no Default or Event of Default in existence at the time of,
or after giving effect to, the Incremental Tranche B Term Loans; and

(h) the payment of all fees and expenses due to the Administrative Agent, the
Lead Arrangers, the Bookrunners and the Lenders or the receipt by the
Administrative Agent of authorization from the Borrower to deduct such fees and
expenses from the proceeds of the initial fundings under the Incremental Tranche
B Term Loans.

SECTION 8. Acknowledgment of Incremental Tranche B Term Lenders. Each
Incremental Tranche B Term Lender expressly acknowledges that neither the
Administrative Agent, the Lead Arrangers, the Bookrunners nor any of their
respective affiliates and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each an “Agent”) have made
any representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of any Loan Party or any affiliate of
any Loan Party, shall be deemed to constitute any representation or warranty by
any Agent to any Incremental Tranche B Term Lender. Each Incremental Tranche B
Term Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to provide its Incremental Tranche B Term Loans hereunder and
enter into this Amendment. Each Incremental Tranche B Term Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under the Credit Agreement and the
other Loan Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Each
Incremental Tranche B Term Lender hereby (a) confirms that it has received a
copy of the Credit Agreement, each other Loan Document and such other documents
and information as it deems appropriate to make its decision to enter into this
Amendment, (b) agrees that it shall be bound by the terms of the Credit
Agreement as a Lender thereunder with respect to its Incremental Tranche B Term
Loans and that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (c) irrevocably designates and appoints the Agents
as the agents of such Incremental Tranche B Term Lender under the Credit
Agreement and the other Loan Documents, and each Incremental Tranche B Term
Lender irrevocably authorizes each Agent, in such capacity, to take such action
on its behalf under the provisions of the Credit Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are delegated
to such Agent by the terms of the Credit Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto and
(d) specifies as its lending office and address for notices the offices
designated by it to the Administrative Agent prior to the date hereof.

SECTION 9. Effect on the Loan Documents; Miscellaneous. Except as expressly
provided herein or in the Credit Agreement, (a) the Incremental Tranche B Term
Loans shall be subject to the provisions of the Credit Agreement and the other
Loan Documents that apply to “Loans”, “Term Loans” and “Incremental Term Loans”
thereunder and (b) all of the terms and provisions of the Credit Agreement and
the other Loan Documents are and shall remain in full force and effect. This
Amendment shall constitute an Incremental Term Loan Amendment and a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.
Provisions of this Amendment are deemed incorporated into the Credit Agreement
as if fully set forth therein.

 

6



--------------------------------------------------------------------------------

SECTION 10. Expenses. The Borrower shall pay and reimburse the Administrative
Agent and the Lead Arrangers for all reasonable out-of-pocket expenses incurred
in connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of one counsel to the
Administrative Agent in each applicable jurisdiction.

SECTION 11. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 12. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SBA SENIOR FINANCE II LLC   By:  

/s/ Thomas P. Hunt

    Name:   Thomas P. Hunt     Title:   Senior Vice President and General
Counsel

 

[Signature Page to Fifth Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Administrative Agent By:  

/s/ Bebi Yasin

  Name: BEBI YASIN   Title: AUTHORIZED SIGNATORY

 

[Signature Page to Fifth Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Incremental Tranche B Term Lender

By:  

/s/ Ross MacIntyre

  Name: Ross MacIntyre   Title: Managing Director & Vice President

 

[Signature Page to Fifth Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

SCHEDULE 1

 

Incremental Tranche B Term Lender

 

Incremental Tranche B Term Loan Commitments

Citibank, N.A.

  $300,000,000